Name: 94/609/EC: Commission Decision of 8 September 1994 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species
 Type: Decision_ENTSCHEID
 Subject Matter: political geography;  health;  trade;  agricultural activity;  foodstuff;  means of agricultural production
 Date Published: 1994-09-16

 Avis juridique important|31994D060994/609/EC: Commission Decision of 8 September 1994 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species Official Journal L 241 , 16/09/1994 P. 0023 - 0023 Finnish special edition: Chapter 3 Volume 61 P. 0048 Swedish special edition: Chapter 3 Volume 61 P. 0048 COMMISSION DECISION of 8 September 1994 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species (94/609/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (1), as last amended by Directive 93/60/EEC (2), and in particular Article 9 thereof, Whereas Commission Decision 93/693/EC (3), as amended by Decision 94/453/EC (4), establishes a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species from third countries; Whereas the competent veterinary services of the Czech Republic have forwarded lists of semen collection centres officially approved for export of bovine semen to the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In part 10 of the Annex to Decision 93/693/EC the following semen collection centres in respect of the Czech Republic are added: THE CZECH REPUBLIC ISB Genetic s.r.o. LedecskÃ ¡ 2917 580 01 HavlÃ ­ckuv Brod Approval code: ISB CZ 01 ISB Holstein transfer a.s. 763 15 Slusovice okr. Zlin Approval code: ISB CZ 02 ISB Pomezi Unichov a.s. 570 01 Litomysl Approval code: ISB CZ 03 StÃ ¡tni plemenÃ ¡rsky podnik Praha 252 09 Hradistko pod Mednikem Approval code: ISB CZ 04 StredoceskÃ © chovatelskÃ © sdruzeni a.s. RÃ ­cany 281 44 ZÃ ¡smuky Approval code: ISB CZ 05 ZÃ ¡padoceskÃ ¡ plemenÃ ¡rskÃ ¡ unie a.s. 317 65 Plzen-Cernice Approval code: ISB CZ 08. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 194, 22. 7. 1988, p. 10. (2) OJ No L 186, 30. 6. 1993, p. 28. (3) OJ No L 320, 22. 12. 1993, p. 35. (4) OJ No L 187, 22. 7. 1994, p. 11.